Citation Nr: 1732512	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-29 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right wrist disability.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is in the Veteran's file. 

In April 2014 and April 2017, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The most probative evidence indicates that the Veteran's right wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided VA medical examinations in December 2010, July 2014, June 2015, and August 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran contends that his service-connected right wrist disability warrants a rating in excess of the 10 percent assigned.  The Veteran is right-handed, and his right wrist is considered the dominant extremity.  38 C.F.R. § 4.69.

His service-connected disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5215, which is rated as degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Diagnostic Code 5003 further provides that, when the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.

Disabilities of the wrist are rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).

Under Diagnostic Code 5214, pertaining to ankylosis of the major wrist, a rating of 30 percent is warranted for favorable ankylosis of the major wrist in 20 degrees to 30 degrees of dorsiflexion; 40 percent is warranted for ankylosis of the major wrist in any other position, except favorable; and a maximum 50 percent rating is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under Diagnostic Code 5215, a 10 percent rating is warranted for the major wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a.

Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and palmar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran was afforded a VA examination in December 2010.  The Veteran reported weakness, lack of endurance and pain.  He noted flare-ups as often as 1 time per day, lasting for 24 hours.  He noted the pain as an 8.  Flare-ups were precipitated by physical activity, food and stress.  He noted that it was hard to bend his wrist. 

Upon examination, the Veteran's dorsiflexion was to 70 degrees.  Palmar flexion was to 80 degrees.  Radial deviation was to 20 degrees, with pain at the endpoint.  Ulnar deviation was to 40 degrees, with pain at the endpoint.  Repetitive motion was possible, with no change in measurements.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Tenderness was noted.  No signs of edema, instability, abnormal movement, effusion, weakness were found.  No heat, deformity, guarding of movement, malalignment or drainage, was noted.  There was no subluxation.  No ankylosis was found.  

X-ray results showed no displaced fracture, dislocation or soft tissue abnormality.  Mild degenerative changes of the wrist were noted.  The Veteran stated that he could not pushups.  He noted that the pain would last for hours and that he used Ibuprofen for the pain.  Swelling was also noted.  He stated that he uses his left hand more to perform work and duties around the house.  

The Veteran was afforded a VA examination in June 2014.  He reported aching in his wrist.  He noted intermittent swelling, but no redness, warmth, or decreased motion.  Flare-ups, described as sharp and stabbing, occurred with increased activity.  Limitation of a pulling motion with the wrist was reported.  

Upon examination, the Veteran's dorsiflexion was to 65 degrees.  Palmar flexion was to 70 degrees.  No objective evidence of pain was noted.  No change in measurements occurred on repetitive motion.  Functional loss of less movement and swelling were noted.  Localized tenderness or pain on palpation was found.  The VA examiner noted that the evidence of pain could significantly limit functional ability during flare-ups or when the joint was repeatedly used.  The Veteran's wrist strength was measured at 5/5 for both flexion and extension.  No ankylosis was found.  A mild soft tissue swelling over the dorsum of the wrist without erythema or warmth was noted.  

X-ray results showed no acute radiographic abnormality.  The VA examiner noted that the Veteran worked as a truck driver.  The Veteran noted that he used his left hand more than his right, due to pain.  The Veteran's work involved lifting objects and tightening straps which were sometimes painful with his right hand.  

The Veteran was afforded a VA examination in June 2015.  The Veteran reported flare-ups.  

Upon examination, the Veteran's dorsiflexion was to 45 degrees.  Palmar flexion was to 45 degrees.  Radial deviation was to 15 degrees.  Ulnar deviation was to 45 degrees.  Pain was noted on all measurements, expect ulnar deviation.  Dorsal radial pain limited pushing and pulling.  No additional loss was found on repetitive use.  Pain, fatigue and lack of endurance were noted on repeated use.  Less movement than normal, with pushing and pulling, was noted.  The Veteran's muscle strength was measured as 5/5.  No muscle atrophy was found.  No ankylosis was noted.  The VA examiner noted dorsal radial pain limits for pushing and pulling as needed as a truck driver.  

The Veteran was afforded a VA examination in August 2016.   He reported flare-ups, described as swelling and pain, after activity.  He reported fatigue with hand grips, instability and severe pain when straining wrist.  

Upon examination, the Veteran's dorsiflexion was to 60 degrees.  Palmar flexion was to 60 degrees.  Radial deviation was to 20 degrees.  Ulnar deviation was to 45 degrees.  Objective evidence of localized tenderness or pain on palpation of the joint or soft tissue was noted.  Crepitus was also noted.  No additional loss of motion was found on repetitive use.  Less movement than normal, weakened movement and lack of endurance were found.  The Veteran's wrist strength was measured at 5/5.  No muscle atrophy was noted.  No ankylosis was found.  It was noted that the Veteran wore a wrist splint.  

X-ray results showed mild deformity of the distal radial and ulnar metadiaphysis, likely related to old healed fractures, an old ununited fracture of the ulnar styloid process and no acute fracture or dislocation.  

The VA examiner noted that the Veteran was unable to lift and push down with his wrist, to secure a load, which affected his work.  

At his January 2017 videoconference hearing, the Veteran noted pain with lifting items.  He noted that the pain varied in severity.  

Upon review of the record, the Board finds that the preponderance of the evidence of record is against a disability rating in excess of 10 percent.  The maximum rating assignable for limitation of motion of the wrist is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  As the Veteran is already in receipt of this maximum rating, the provisions of Deluca do not apply.  See Johnston v. Brown, 10 Vet. App. 80, 85   (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

To warrant a higher rating, the right wrist must be ankylosed.  38 C.F.R. § 4.71a , Diagnostic Code 5214.  None of the Veteran's examinations indicate that he has ankylosis.  All examinations have revealed some movement in the wrist.  As such, the Board concludes that a rating in excess of 10 percent for the right wrist is not warranted.

Moreover, a higher 20 percent rating is not warranted under Diagnostic Code 5003.  In this regard, the evidence does not show involvement of two or more major joints, or two or more groups of minor joints.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right wrist disability.  As the evidence does not reveal ankylosis of the right wrist, the Board finds that the preponderance of the evidence is against the claim for a higher rating.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As a final matter, the Board acknowledges that under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  Although the VA examination reports note that the Veteran experiences pain when he lifts or pull items at work, he has not contended, and there is no evidence of record showing, that that his right wrist disability renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

Entitlement to a disability rating in excess of 10 percent for a right wrist disability is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


